G. H. A. KUNST, Judge.
In October, 1944, claimant’s Chevrolet truck loaded.with logs, broke through Stockton Run No. 35-8 bridge, in Calhoun county, West Virginia, and fell into the creek. The bridge was unsafe by reason of a rotten sill, and no notice of capacity of bridge or warning signs were posted.
The cost of repairing the damage so occasioned amounted to $179.93, for which claim is made. Respondent recommends and the attorney general approves its payment.
An award of one hundred and. seventy-nine dollars and ninety-three cents ($179.93) is made to claimant.